Exhibit 10.1

POWERWAVE TECHNOLOGIES, INC.

EXTENDED AND RESTATED 1996

EMPLOYEE STOCK PURCHASE PLAN

This EXTENDED AND RESTATED 1996 EMPLOYEE STOCK PURCHASE PLAN (the “Plan”) is
hereby established by POWERWAVE TECHNOLOGIES, INC., a Delaware corporation (the
“Company”) effective as of the date of stockholder approval of the Plan (the
“Effective Date”).

ARTICLE I

PURPOSE OF THE PLAN

1.1 Purpose. The Company has determined that it is in its best interest to
provide incentives to attract and retain employees and to increase employee
morale by providing a program through which employees of the Company, and of
such of the Company’s subsidiaries as the Company’s Board of Directors (the
“Board of Directors”) may from time to time designate (each a “Designated
Subsidiary”, and collectively, “Designated Subsidiaries”), may acquire a
proprietary interest in the Company through the purchase of shares of the Common
Stock of the Company (“Company Stock”). The Plan is hereby established by the
Company to permit employees to subscribe for and purchase directly from the
Company shares of the Company Stock at a discount from the market price, and to
pay the purchase price in installments by payroll deductions. The Plan is
intended to qualify as an “employee stock purchase plan” under Section 423 of
the Internal Revenue Code of 1986, as amended from time to time (the “Code”).
The provisions of the Plan are to be construed in a matter consistent with the
requirements of Section 423 of the Code. The Plan is not intended to be an
employee benefit plan under the Employee Retirement Income Security Act of 1974,
and therefore is not required to comply with that Act.

ARTICLE II

DEFINITIONS

2.1 Compensation. “Compensation” means the amount indicated on the Form W-2,
including any elective deferrals with respect to a plan of the Company qualified
under either Section 125 or Section 401(a) of the Code, issued to an employee by
the Company.

2.2 Employee. “Employee” means each person currently employed by the Company or
any of its Designated Subsidiaries, any portion of whose income is subject to
withholding of income tax or for whom Social Security retirement contributions
are made by the Company or any Designated Subsidiary.

2.3 5% Owner. “5% Owner” means an Employee who, immediately after the grant of
any rights under the Plan, would own Company Stock or hold outstanding options
to purchase Company Stock possessing 5% or more of the total combined voting
power of all classes of stock of the Company. For purposes of this Section, the
ownership attribution rules of Code Section 425(d) shall apply.

2.4 Grant Date. “Grant Date” means the first day of each Offering Period (August
1 and February 1) under the Plan.

2.5 Participant. “Participant” means an Employee who has satisfied the
eligibility requirements of Section 3.1 and has become a participant in the Plan
in accordance with Section 3.2.

2.6 Plan Year. “Plan Year” means the twelve consecutive month period ending on
the last day of January.

2.7 Offering Period. “Offering Period” means the six-month periods from
February 1 through July 31 and August 1 through January 31 of each Plan Year.

2.8 Purchase Date. “Purchase Date” means the last day of each Offering Period
(July 31 or January 31).

 

1



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility. Each Employee of the Company, or any Designated Subsidiary,
who, on the Grant Date, is customarily engaged on regularly- scheduled basis of
more than twenty (20) hours per week and who as been employed for at least
ninety (90) days in the rendition of personal services to the Company, or any
Designated Subsidiary, may become a Participant in the Plan on the Grant Date
coincident with or next following his satisfaction of such requirements of
employment with the Company or any Designated Subsidiary.

3.2 Participation. An Employee who has satisfied the eligibility requirements of
Section 3.1 may become a Participant in the Plan upon his completion and
delivery to the Human Resources Department of the Company of a stock purchase
agreement provided by the Company (the “Stock Purchase Agreement”) authorizing
payroll deductions. Payroll deductions for a Participant shall commence on the
Grant Date coincident with or next following the filing of the Participant’s
Stock Purchase Agreement and shall remain in effect until revoked by the
Participant by the filing of a notice of withdrawal from the Plan under Article
VIII or by the filing of a new Stock Purchase Agreement providing for a change
in the Participant’s payroll deduction rate in accordance with Section 5.2.

3.3 Special Rules. Under no circumstances shall:

(a) A 5% Owner be granted a right to purchase Company Stock under the Plan;

(b) A Participant be entitled to purchase Company Stock under the Plan which,
when aggregated with all other employee stock purchase plans of the Company,
exceed an amount equal to the Aggregate Maximum. “Aggregate Maximum” means an
amount equal to $25,000 worth of Company Stock (determined using the fair market
value of such Company Stock at each applicable Grant Date) during each calendar
year; or

(c) The number of shares of Company Stock purchasable by a Participant on any
Purchase Date exceed 5,000 shares, subject to periodic adjustments under
Section 10.4.

ARTICLE IV

OFFERING PERIODS

4.1 Offering Periods. The Plan shall provide for Offering Periods commencing on
each Grant Date and terminating on the next following Purchase Date.

ARTICLE V

PAYROLL DEDUCTIONS

5.1 Participant Election. Upon completion of the Stock Purchase Agreement, each
Participant shall designate the amount of payroll deductions to be made from his
or her paycheck to purchase Company Stock under the Plan. The amount of payroll
deductions shall be designated in the whole percentages of Compensation, not to
exceed 20%. The amount so designated upon the Stock Purchase Agreement shall be
effective as of the next Grant Date and shall continue until terminated or
altered in accordance with Section 5.2 below.

5.2 Changes in Election. A Participant may terminate participation in the Plan
at any time prior to the close of an Offering Period as provided in Article
VIII. A Participant may increase or decrease the rate of payroll deductions once
during each Offering Period by completing and delivering to the Human Resources
Department of the Company a new Stock Purchase Agreement setting forth the
desired change. A Participant may also terminate payroll deductions and have
accumulated deductions for the Offering Period applied to the purchase of
Company Stock as of the next Purchase Date by completing and delivering to the

 

2



--------------------------------------------------------------------------------

Human Resources Department a new Stock Purchase Agreement setting forth the
desired change. Any change under this Section shall become effective on the next
payroll period (to the extent practical under the Company’s payroll practices)
following the delivery of the new Stock Purchase Agreement.

5.3 Participant Accounts. The Company shall establish and maintain a separate
account (“Account”) for each Participant. The amount of each Participant’s
payroll deductions shall be credited to his Account. No interest will be paid or
allowed on amounts credited to a Participant’s Account. All payroll deductions
received by the Company under the Plan are general corporate assets of the
Company and may be used by the Company for any corporate purpose. The Company is
not obligated to segregate such payroll deductions.

ARTICLE VI

GRANT OF PURCHASE RIGHTS

6.1 Right to Purchase Shares. On each Grant Date, each Participant shall be
granted a right to purchase at the price determined under Section 6.2 that
number of shares and partial shares of Company Stock that can be purchased or
issued by the Company based upon that price with the amounts held in his
Account, subject to the limits set forth in Section 3.3. In the event that there
are amounts held in a Participant’s Account that are not used to purchase
Company Stock, such amounts shall remain in the Participant’s Account and shall
be eligible to purchase Company Stock in any subsequent Offering Period.

6.2 Purchase Price. The purchase price for any Offering Period shall be the
lesser of:

(a) 85% of the Fair Market Value of Company Stock on the Grant Date; or

(b) 85% of the Fair Market Value of Company Stock on the Purchase Date.

6.3 Fair Market Value. “Fair Market Value” shall mean the value of one share of
Company Stock, determined as follows:

(a) If the Company Stock is then listed or admitted to trading on the Nasdaq
National Market or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the closing sale price on the date of valuation on the
Nasdaq National Market or principal stock exchange on which the Company Stock is
then listed or admitted to trading, or, if no closing sale price is quoted or no
sale takes place on such day, then the Fair Market Value shall be the closing
sale price of the Company Stock on the Nasdaq National Market or such exchange
on the next preceding day on which a sale occurred.

(b) If the Company Stock is not then listed or admitted to trading on the Nasdaq
National Market or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the average of the closing bid and asked prices of the
Company Stock in the over-the-counter market on the date of valuation.

(c) If neither (a) nor (b) is applicable as of the date of valuation, then the
Fair Market Value shall be determined by the Administrator in good faith using
any reasonable method of valuation, which determination shall be conclusive and
binding on all interested parties.

ARTICLE VII

PURCHASE OF STOCK

7.1 Purchase of Company Stock. Absent an election by the Participant to
terminate and have his or her Account returned, on each Purchase Date, the Plan
shall purchase on behalf of each Participant the maximum number of whole shares
of Company Stock at the purchase price determined under Section 6.2 above as can
be purchased with the amounts held in each Participant’s Account. In the event
that there are amounts held in a Participant’s Account that are not used to
purchase Company Stock, all such amounts shall be held in the Participant’s
Account and carried forward to the next Offering Period.

 

3



--------------------------------------------------------------------------------

7.2 Delivery of Company Stock.

(a) Company Stock acquired under the Plan shall be issued directly to a contract
administrator (“Administrator”) engaged by the Company to administer the Plan
under Article IX. All Company Stock so issued (“Plan Held Stock”) shall be held
in the name of the Administrator for the benefit of the Plan. The Administrator
shall maintain accounts for the benefit of the Participants which shall reflect
each Participant’s interest in the Plan Held Stock. Such accounts shall reflect
the number of whole and partial shares of Company Stock that are being held by
the Administrator for the benefit of each Participant.

(b) Where Company Stock is issued under this paragraph, only full shares of
stock will be issued to a Participant. The time of issuance and delivery of
shares may be postponed for such period as may be necessary to comply with the
registration requirements under the Securities Act of 1933, as amended, the
listing requirements of any securities exchange on which the Company Stock may
then be listed, or the requirements under other laws or regulations applicable
to the issuance or sale of such shares.

ARTICLE VIII

WITHDRAWAL

8.1 In Service Withdrawals. At any time prior to the Purchase Date of an
Offering Period, any Participant may withdraw the amounts held in his Account by
executing and delivering to the Human Resources Department for the Company
written notice of withdrawal on the form provided by the Company. In such a
case, the entire balance of the Participant’s Account shall be paid to the
Participant, without interest, as soon as is practicable. Upon such
notification, the Participant shall cease to participate in the Plan for the
remainder of the Offering Period in which the notice is given. Any Employee who
has withdrawn under this Section shall be excluded from participation in the
Plan for the remainder of the Offering Period, but may then be reinstated as a
participant for a subsequent Offering Period by executing and delivering a new
Stock Purchase Agreement to the Human Resources Department of the Company.

8.2 Termination of Employment.

(a) In the event that a Participant’s employment with the Company terminates for
any reason, the Participant shall cease to participate in the Plan on the date
of termination. As soon as is practical following the date of termination, the
entire balance of the Participant’s Account shall be paid to the Participant or
his beneficiary, without interest.

(b) A Participant may file a written designation of a beneficiary who is to
receive any shares of Company Stock purchased under the Plan or any cash from
the Participant’s Account in the event of his or her death subsequent to a
Purchase Date, but prior to delivery of such shares and cash. In addition, a
Participant may file a written designation of a beneficiary who is to receive
any cash from the Participant’s Account under the Plan in the event of his death
prior to a Purchase Date under paragraph (a) above.

(c) Any beneficiary designation under paragraph (b) above may be changed by the
Participant at any time by written notice. In the event of the death of a
Participant, the Committee may rely upon the most recent beneficiary designation
it has on file as being the appropriate beneficiary. In the event of the death
of a Participant where no valid beneficiary designation exists or the
beneficiary has predeceased the Participant, the Committee shall deliver any
cash or shares of Company Stock to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
to the knowledge of the Committee, the Committee, in its sole discretion, may
deliver such shares of Company Stock or cash to the spouse or any one or more
dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Committee, then to such other person as the Committee
may designate.

ARTICLE IX

PLAN ADMINISTRATION

9.1 Plan Administration.

(a) Authority to control and manage the operation and administration of the Plan
shall be vested in the Board of Directors (the “Board”) for the Company, or a
committee (“Committee”) thereof. The Board or Committee shall have all powers
necessary to supervise the administration of the Plan and control its
operations.

 

4



--------------------------------------------------------------------------------

(b) In addition to any powers and authority conferred on the Board or Committee
elsewhere in the Plan or by law, the Board or the Committee shall have the
following powers and authority:

(i) To designate agents to carry out responsibilities relating to the Plan;

(ii) To administer, interpret, construe and apply this Plan and to answer all
questions which may arise or which may be raised under this Plan by a
Participant, his beneficiary or any other person whatsoever;

(iii) To establish rules and procedures from time to time for the conduct of its
business and for the administration and effectuation of its responsibilities
under the Plan; and

(iv) To perform or cause to be performed such further acts as it may deem to be
necessary, appropriate, or convenient for the operation of the Plan.

(c) Any action taken in good faith by the Board or Committee in the exercise of
authority conferred upon it by this Plan shall be conclusive and binding upon a
Participant and his beneficiaries. All discretionary powers conferred upon the
Board shall be absolute.

9.2 Limitation of Liability. No Employee of the Company nor member of the Board
or Committee shall be subject to any liability with respect to his duties under
the Plan unless the person acts fraudulently or in bad faith. To the extent
permitted by law, the Company shall indemnify each member of the Board or
Committee, and any other Employee of the Company with duties under the Plan who
was or is a party, or is threatened to be made a party, to any threatened,
pending or completed proceeding, whether civil, criminal, administrative, or
investigative, by reason of the person’s conduct in the performance of his
duties under the Plan.

ARTICLE X

COMPANY STOCK

10.1 Limitations on Purchase of Shares. The maximum number of shares of Company
Stock that shall be made available for sale under the Plan shall be 539,652
shares, subject to adjustment under Section 10.4 below. The shares of Company
Stock to be sold to Participants under the Plan will be issued by the Company.
If the total number of shares of Company Stock that would otherwise be issuable
pursuant to rights granted pursuant to Section 6.1 of the Plan at the Purchase
Date exceeds the number of shares then available under the Plan, the Company
shall make a pro rata allocation of the shares remaining available in as uniform
and equitable manner as is practicable. In such event, the Company shall give
written notice of such reduction of the number of shares to each participant
affected thereby and any unused payroll deductions shall be returned to such
participant if necessary.

10.2 Voting Company Stock. The Participant will have no interest or voting right
in shares to be purchased under Section 6.1 of the Plan until such shares have
been purchased.

10.3 Registration of Company Stock. Shares to be delivered to a Participant
under the Plan will be registered in the name of the Participant unless
designated otherwise by the Participant.

10.4 Changes in Capitalization of the Company. Subject to any required action by
the stockholders of the Company, the number of shares of Company Stock covered
by each right under the Plan which has not yet been exercised and the number of
shares of Company Stock which have been authorized for issuance under the Plan
but have not yet been placed under rights or which have been returned to the
Plan upon the cancellation of a right, as well as the Purchase Price per share
of Company Stock covered by each right under the Plan which has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Company Stock resulting from a stock split, stock
dividend, spin-off, reorganization, recapitalization, merger, consolidation,
exchange of shares or the like. Such adjustment shall be made by the Board of
Directors

 

5



--------------------------------------------------------------------------------

for the Company, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Company Stock subject to any right
granted hereunder.

10.5 Merger of Company. In the event that the Company at any time proposes to
merge into, consolidate with or enter into any other reorganization pursuant to
which the Company is not the surviving entity (including the sale of
substantially all of its assets or a “reverse” merger in which the Company is
the surviving entity), the Plan shall terminate, unless provision is made in
writing in connection with such transaction for the continuance of the Plan and
for the assumption of rights theretofore granted, or the substitution for such
rights of new rights covering the shares of a successor corporation, with
appropriate adjustments as to number and kind of shares and prices, in which
event the Plan and the rights theretofore granted or the new rights substituted
therefore, shall continue in the manner and under the terms so provided. If such
provision is not made in such transaction for the continuance of the Plan and
the assumption of rights theretofore granted or the substitution for such rights
of new rights covering the shares of a successor corporation, then the Board of
Directors or its committee shall cause written notice of the proposed
transaction to be given to the persons holding rights not less than 10 days
prior to the anticipated effective date of the proposed transaction, and,
concurrent with the effective date of the proposed transaction, such rights
shall be exercised automatically in accordance with Section 7.1 as if such
effective date were a Purchase Date of the applicable Offering Period unless a
Participant withdraws from the Plan as provided in Section 8.1.

ARTICLE XI

MISCELLANEOUS MATTERS

11.1 Amendment and Termination. The Plan shall terminate on July 31, 2017. Since
future conditions affecting the Company cannot be anticipated or foreseen, the
Company reserves the right to amend, modify, or terminate the Plan at any time.
Upon termination of the Plan, all benefits shall become payable immediately.
Notwithstanding the foregoing, no such amendment or termination shall affect
rights previously granted, nor may an amendment make any change in any right
previously granted which adversely affects the rights of any Participant. In
addition, no amendment may be made without prior approval of the stockholders of
the Company if such amendment would:

(a) Increase the number of shares of Company Stock that may be issued under the
Plan;

(b) Materially modify the requirements as to eligibility for participation in
the Plan; or

(c) Materially increase the benefits which accrue to Participants under the
Plan.

11.2 Stockholder Approval. Continuance of the Plan and the effectiveness of any
right granted hereunder shall be subject to approval by the stockholders of the
Company, within twelve months before or after the date the Plan is adopted by
the Board.

11.3 Benefits Not Alienable. Benefits under the Plan may not be assigned or
alienated, whether voluntarily or involuntarily. Any attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Article VIII.

11.4 No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Employee or to be consideration for, or an
inducement to, or a condition of, the employment of any Employee. Nothing
contained in the Plan shall be deemed to give the right to any Employee to be
retained in the employ of the Company or to interfere with the right of the
Company to discharge any Employee at any time.

11.5 Governing Law. To the extent not preempted by Federal law, all legal
questions pertaining to the Plan shall be determined in accordance with the laws
of the State of Delaware.

11.6 Non-Business Days. When any act under the Plan is required to be performed
on a day that falls on a Saturday, Sunday or legal holiday, that act shall be
performed on the next succeeding day which is not a Saturday, Sunday or legal
holiday. Notwithstanding the above, Fair Market Value shall be determined in
accordance with Section 6.3.

 

6



--------------------------------------------------------------------------------

11.7 Compliance With Securities Laws. Notwithstanding any provision of the Plan,
the Committee shall administer the Plan in such a way to ensure that the Plan at
all times complies with any requirements of Federal Securities Laws.

 

7